NUMBER 13-19-00607-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


MATEO FABIAN GOMEZ GARZA,                                                     Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.


                         ORDER ABATING APPEAL
             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam

       The reporter’s records submitted to this court appear incomplete. The honorable

court reporter Jacqueline Inks has been granted several requests for extension.

Furthermore, on August 17, 2020 notice was sent to the trial court’s official reporter, Mark

Kvapil and the honorable Jacqueline Inks notifying each of the missing volumes. To date,

volumes 1, 2, 3, 4, 14, and 23 have not been received by the clerk of this court.
       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly, this

appeal is ABATED and the cause REMANDED to the trial court for further proceedings.

       In accordance with Texas Rule of Appellate Procedure 34.6(f)(4), the trial court is

directed to conduct a hearing to determine if: (1) the appellant has timely requested a

reporter's record; (2) without the appellant's fault, a significant exhibit or a significant

portion of the court reporter's notes and records has been lost or destroyed or - if the

proceedings were electronically recorded - a significant portion of the recording has been

lost or destroyed or is inaudible; (3) if the lost, destroyed, or inaudible portion of the

reporter's record, or the lost and destroyed exhibit, is necessary to the appeal's resolution;

and (4) the lost, destroyed, or inaudible portion of the reporter's record cannot be replaced

by agreement of the parties, or the lost or destroyed exhibit cannot be replaced either by

agreement of the parties or with a copy determined by the trial court to accurately

duplicate with reasonable certainty the original exhibit. See TEX. R. APP. P. 34.6(f).

       The trial court is directed to forward the record of the proceedings, including any

orders and findings, to this Court within thirty (30) days of the date of this order, or to

notify this Court within such period indicating a date by which the trial court can comply.

       IT IS SO ORDERED.

                                                                        PER CURIAM

Do not publish.
TEX R. APP. P. 42.2(b).

Delivered and filed the
16th day of October, 2020.

                                              2